Carley, Justice,
concurring specially.
I agree with the majority that, under Georgia law, a taxpayer generally has standing to challenge the constitutionality of a tax exemption. Thus, I concur in Division 1 and the judgment of affirmance in Case No. S97X2092. However, I also believe that OCGA § 48-5-472 (b) does not create a tax exemption at all and that, therefore, we need not reach the issue of whether that statute creates a constitutional tax exemption. “ ‘[I]t is well established that this court will never decide a constitutional question if the decision of the case presented can be made upon other grounds. (Cit.)’ [Cit.]” Board of Tax Assessors v. Tom’s Foods, Inc., 264 Ga. 309, 310 (444 SE2d 771) (1994). Accordingly, I concur specially as to the affirmance of the judgment in Case No. S97A2089.
The former statutory scheme provided that every motor vehicle owned in this state on January 1 was subject to ad valorem taxation. East West Express v. Collins, 264 Ga. 774, 775 (1) (449 SE2d 599) (1994). However, Art. VII, Sec. I, Par. III (b) (3) of the Georgia Constitution of 1983 specifically authorizes the General Assembly to provide for different ad valorem “assessment dates, and taxpayer liability” for motor vehicles and subclasses of motor vehicles. Pursuant to this constitutional provision, the General Assembly has changed the “assessment date” for motor vehicles from January 1 to “the time the owner applies or is required by law to apply for registration of the motor vehicle and for the purchase of a license plate. . . .” OCGA § 48-5-473 (a) (1). The General Assembly thereby also effected a change in “taxpayer liability,” because dealers are never required to register and obtain a license for a motor vehicle held for resale. OCGA § 40-2-20 (a) (1). Thus, the existing ad valorem taxation statutes cannot apply to a motor vehicle held for resale by a dealer until such time as it is transferred to a non-dealer and the time for registration has arrived. However, the new statutory scheme does apply *208to motor vehicles which are owned by a dealer and not held for resale, because those motor vehicles are subject to the registration and licensing requirement of OCGA § 40-2-20.
Decided March 16, 1998.
Proctor, Felton & Chambers, Robert J. Proctor, Sams & Larkin, Parks F. Huff, for Lowry et al.
Thurbert E. Baker, Attorney General, Daniel M. Formby, Deputy Attorney General, Harold D. Melton, Stefan E. Ritter, Assistant Attorneys General, Linda W Brunt, for McDuffie and Jackson.
Schulten, Ward & Turner, Lou Litchfield, Dupree, Johnson & Poole, Hylton B. Dupree, Jr., amici curiae.
As I construe OCGA § 48-5-472 (b), that statute merely recognizes the inapplicability of this new ad valorem tax procedure to motor vehicles which are owned by a dealer and held in inventory for sale or resale. Such vehicles are now considered to be in a separate subclassification until they are transferred, and OCGA § 48-5-472 (b) does not exempt them from taxation or even relate to the subject of exemptions. See OCGA § 48-5-473 (c); Baggett v. Mobley, 171 Ga. 268, 272 (155 SE 334) (1930). The distinction between a separate subclas-sification for taxation purposes and an exemption from taxation is not a mere distinction without a difference. Under the old statutory scheme, the arrival of January 1 was a taxable event for all cars owned in this state. Under the new statutory scheme, a taxable event for motor vehicles held for resale by a dealer does not occur until the time for registration after resale. Thus, motor vehicles held for resale by a dealer are not “exempt” from any existing taxation, but, as was the case with cars only brought into Georgia after January 1 under the old scheme, these vehicles are simply in a separate subclassification of such tangible property as has yet to become taxable under the ad valorem tax laws of this state. Accordingly, OCGA § 48-5-472 (b) does not create an unconstitutional tax exemption because it purports to create no tax exemption at all. Therefore, I concur specially in the majority’s holding that the statute is constitutional.